   Case: 1:20-cr-00142-DRC Doc #: 16 Filed: 12/02/20 Page: 1 of 2 PAGEID #: 83




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                                     Case No. 1:20-cr-142
       v.                                            JUDGE DOUGLAS R. COLE

 ALEXANDER SITTENFELD,

              Defendant.

                                        ORDER

      This cause came before the Court for a Telephone Status Conference on

December 2, 2020, at 1:00 p.m. before Judge Douglas R. Cole. The parties advised the

Court that the Government has not provided discovery yet pending entry of a

protective order. The parties anticipate that discovery may be voluminous. Counsel

for Defendant requested a brief continuance to provide them an opportunity to review

the discovery, once received, and determine how to proceed. The Government did not

object to the requested continuance. After discussion, the parties agreed to a

Telephone Status Conference on December 22, 2020, at 1:00 p.m. There were no

objections to the speedy trial clock being tolled through the next status conference.

      Therefore, the Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the public and the Defendant in a speedy

trial, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), as failure to grant the continuance

would prevent Defendant and his counsel from reviewing the discovery and

determining how to proceed, and thus would likely lead to a miscarriage of justice.
    Case: 1:20-cr-00142-DRC Doc #: 16 Filed: 12/02/20 Page: 2 of 2 PAGEID #: 84




Based on the foregoing, the Court finds the period of time elapsing from December 2,

2020, until December 22, 2020, is properly, and shall be, excluded from the speedy

trial calculation.

       SO ORDERED.


December 2, 2020
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE




                                         2
